Case: 17-12365   Date Filed: 10/30/2019   Page: 1 of 11


                                                              [PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-12365
                     ________________________

             D.C. Docket No. 1:16-cr-00224-RDP-HGD-1



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

versus

DAVID ANDREW HUNT,

                                            Defendant - Appellant.

                     ________________________

                           No. 17-12366
                     ________________________

             D.C. Docket No. 2:16-cr-00095-RDP-JHE-1



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

versus

LUSION YOSHUA RICE,
                Case: 17-12365       Date Filed: 10/30/2019       Page: 2 of 11




                                                          Defendant - Appellant.

                               ________________________

                                     No. 17-12919
                               ________________________

                      D.C. Docket No. 7:16-cr-00408-LSC-HNJ-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

versus

DENDRICK DEMOND HALL,

                                                          Defendant - Appellant.

                               ________________________

                      Appeals from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (October 30, 2019)

Before JORDAN, GRANT, and SILER,∗ Circuit Judges.

PER CURIAM:

         We vacate our prior opinion in this case, see United States v. Hunt, 2019 WL
3814437 (11th Cir. Aug. 14, 2019), and issue the following revised opinion.


∗The Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                                2
              Case: 17-12365    Date Filed: 10/30/2019    Page: 3 of 11


      The defendants in these consolidated appeals—David Hunt, Lusion Rice, and

Dendrick Hall—appeal their sentences under the Armed Career Criminal Act, 18

U.S.C. § 924(e), and a provision of the United States Sentencing Guidelines,

U.S.S.G. § 4B1.2(a). Following oral argument, we affirm.

                                          I

      Mr. Hunt and Mr. Rice challenge the district courts’ rulings that their Alabama

second-degree and third-degree robbery convictions qualify as predicate felonies

under the ACCA, and argue that Alabama robbery is not a “violent felony” under

the ACCA’s elements clause. See § 924(e)(2)(B)(i). Specifically, they contend that

the use-of-force element in Alabama’s robbery statute merely requires the offender

to use enough force (or threat of force) to overcome the victim’s resistance, and that

such force does not amount to violent force within the meaning of the ACCA. See

Ala. Code § 13A8-43(a).

      The ACCA requires a minimum fifteen-year sentence for any person

convicted of being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1) and who “has three previous convictions . . . for a violent felony or a

serious drug offense, or both, committed on occasions different from one another.”

18 U.S.C. 924(e)(1). See In re Welch, 884 F.3d 1319, 1320 (11th Cir. 2018). Under

the ACCA, the term “violent felony” is defined as “any crime punishable by

imprisonment for a term exceeding one year” that (1) “has as an element of use,


                                          3
              Case: 17-12365    Date Filed: 10/30/2019    Page: 4 of 11


attempted use, or threatened use of physical force against the person of another” (the

“elements clause”), (2) “is burglary, arson, or extortion, [or] involves use of

explosives” (the “enumerated offenses clause”), or (3) “otherwise involves conduct

that presents a serious potential risk of physical injury to another” (the “residual

clause”). See 18 U.S.C. § 924(e)(2)(B).

      Although the Supreme Court held the residual clause unconstitutional in

Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), convictions that satisfy the

elements clause and the enumerated offenses clause are still valid. See In re Hires,

825 F.3d 1297, 1299 (11th Cir. 2016). Here, the district court concluded that the

prior Alabama robbery convictions of Mr. Hunt and Mr. Rice qualified as predicate

felonies under the elements clause of the ACCA.

      Under Alabama’s robbery statute, a person commits robbery in the third-

degree where, in the course of committing a theft, he:

             (1) Uses force against the person of the owner or any
             person present with intent to overcome his physical
             resistance or physical power of resistance; or
             (2) Threatens the imminent use of force against the person
             of the owner or any person present with intent to compel
             acquiescence to the taking of or escaping with the
             property.

Ala. Code § 13A-8-43. Second-degree robbery requires the same elements as third-

degree robbery, plus aid by another person actually present. See Ala. Code § 13A-

8-42. First-degree robbery has the same elements as third-degree robbery, but the


                                          4
              Case: 17-12365    Date Filed: 10/30/2019   Page: 5 of 11


person committing the robbery must also (1) be armed with a deadly weapon or

dangerous instrument, or (2) cause serious physical injury to another. See Ala. Code

§ 13A-8-41.

      As Mr. Hunt acknowledges in his brief, see Brief for Mr. Hunt at 12, the use-

of-force element is the same for first-degree, second-degree, and third-degree

robbery. So, if first-degree robbery satisfies the elements clause of the ACCA, both

second-degree and third-degree robbery would also satisfy the elements clause

because they all share the element of force intended to overcome the physical

resistance of another.

      After the defendants filed their briefs, we addressed the use-of-force element

for Alabama robbery. We ruled in In re Welch, 884 F.3d at 1324, that first-degree

robbery in Alabama is a violent felony under § 924(e)(2)(B)(i), the elements clause

of the ACCA. We reasoned that because Alabama robbery has an element that

requires force with the intent to overcome the physical resistance of another, it

qualifies as a predicate under the elements clause. See id. See also Stokeling v.

United States, 139 S. Ct. 544, 555 (2019) (holding that “the elements clause

encompasses robbery offenses that require the criminal to overcome the victim’s

resistance”). Mr. Hunt and Mr. Rice correctly note that Welch was decided in the

context of a second and successive application, but it nevertheless constitutes




                                         5
             Case: 17-12365     Date Filed: 10/30/2019    Page: 6 of 11


binding precedent. See United States v. St. Hubert, 909 F.3d 335, 345 (11th Cir.

2018).

      Based on Welch and Stokeling, we affirm the district courts’ rulings that

Alabama second-degree and third-degree robbery are ACCA predicate offenses.

Alabama’s statutory scheme utilizes the same use-of-force element for all three

degrees of robbery, and our decision in Welch holds that force sufficient to overcome

the victim’s resistance is enough to make an offense a violent felony under the

ACCA. Welch therefore governs. See Welch, 884 F.3d at 1324 (citing the use-of-

force element for third-degree robbery, Ala. Code § 13A-8-43).

                                          II

      Mr. Hall and Mr. Rice also challenge the district courts’ rulings that Mr. Hall’s

first-degree Alabama robbery conviction and Mr. Rice’s second-degree and third-

degree Alabama robbery convictions are not “crime[s] of violence” under the career

offender guideline, U.S.S.G. § 4B1.2(a). We are not persuaded.

The career offender guideline has the same elements clause as the ACCA. See

United States v. Fritts, 841 F.3d 937, 940 (11th Cir. 2016) (citing United States v.

Lockley, 632 F.3d 1238, 1245 (11th Cir. 2011)). Therefore, our ruling in Welch

regarding § 924(e)’s elements clause forecloses Mr. Rice’s and Mr. Hall’s

challenges to the career offender enhancement.




                                          6
              Case: 17-12365     Date Filed: 10/30/2019    Page: 7 of 11


                                          III

      Mr. Rice argues that his Michigan carjacking conviction is not a violent felony

under ACCA. We disagree.

      Michigan’s carjacking statute requires the taking of a vehicle from another

“by force or violence, or by threat of force or violence, or by putting the other person

in fear.” See Mich. Comp. Laws § 750.529a. Mr. Rice contends that Michigan

carjacking is not a violent felony because Michigan caselaw allows the state to show

that the defendant “put[ ] the other person in fear” without the use or threat of

physical force.

      As far as we can tell, the Michigan courts have not addressed what is required

to put another person in fear under § 750.529a. In the one Michigan carjacking case

cited by Mr. Rice, the evidence showed that the defendant aggressively slid toward

the driver of the car and tried to push him out. See People v. Terry, 569 N.W.2d
641, 644–45 (Mich. App. 1997). That case therefore does not support Mr. Rice’s

contention that “putting in fear” under § 750.529a can be accomplished without

physical force or the threatened use of such force.

      Of note, Michigan law defines robbery nearly identically to how it defines

carjacking, requiring that the defendant “use[ ] force or violence against any person

who is present, or who assaults or puts the person in fear” in the course of committing

larceny of a motor vehicle. See Mich. Comp. Laws § 750.530. At least three of our


                                           7
              Case: 17-12365     Date Filed: 10/30/2019   Page: 8 of 11


sister circuits have ruled that the “in fear” element contained in the Michigan robbery

statute—which is very similar to that contained in Michigan’s carjacking statute—

encompasses the use or threatened use of physical force. See Chaney v. United

States, 917 F.3d 895, 900 (6th Cir. 2019) (Michigan attempted unarmed robbery);

United States v. Tirrell, 120 F.3d 670, 680–81 (7th Cir. 1997) (Michigan unarmed

robbery); United States v. Lamb, 638 F. App’x 575, 576–77 (8th Cir.) (Michigan

unarmed robbery), vacated on other grounds, 137 S. Ct. 494 (2016). The district

court in Mr. Rice’s case relied on the Sixth Circuit’s decision in Chaney, and we

conclude that it was right to do so in the absence of any Michigan cases holding that

“putting in fear” can be accomplished without force or threatened use of force. See

United States v. Rice, No. 2:16-cr-00095, 2017 WL 1247402,*6–7 (N.D. Ala. 2017)

(citing Chaney, 917 F.3d at 900).

                                          IV

      Mr. Hall argues that his 60-month sentence for violating 18 U.S.C. § 922(g),

the felon-in-possession statute, was substantively unreasonable because it was

greater than is necessary to serve the statutory sentencing factors in 18 U.S.C. §

3553(a). Based on an offense level of 17 and a criminal history category of III, Mr.

Hall’s advisory guideline range was 30–37 months’ imprisonment, and pursuant to

the plea agreement the government recommended a sentence at the low end of the

guideline range. At sentencing, however, the district court sentenced Mr. Hall to 60


                                          8
              Case: 17-12365     Date Filed: 10/30/2019   Page: 9 of 11


months’ imprisonment, above the guideline range and below the 10-year statutory

maximum penalty. See 18 U.S.C. § 924(a)(2).

       At the sentencing hearing, the district court explicitly noted that its role in

sentencing under § 3553(a) was to impose a sentence that was “sufficient but not

more than necessary to accomplish the sentencing goals set forth in the federal

statutes.” See Sentencing Transcript, D.E. 27 at 11. The court concluded that an

upward variance to a 60-month sentence was warranted in light of Mr. Hall’s

criminal past and history of using firearms during illegal activity. See id. at 12. The

court noted that Mr. Hall had been previously charged with robbery three times, had

been convicted of first-degree robbery once, and his first-degree robbery conviction

involved the use of a firearm. See id. at 11–12. Weighing these facts, the court said:

             When I see a robbery in the first degree charge and then
             somebody having a gun again, it’s clear to me that they
             believe they are untouchable in the system and they can do
             anything they want to do. And that[’s] just simply not the
             case. Do I need to give you a maximum? No. I don’t. But
             I don’t believe a guideline sentence is appropriate in this
             case. I believe the more appropriate sentence to give you
             in this instance would be 60 months in prison when I
             consider the nature and circumstances in your continuing
             conduct with firearms and violating the law.

Id. at 12.

       On appeal, Mr. Hall argues that the district court improperly focused on his

prior robbery conviction involving a firearm to the exclusion of the other § 3553(a)

factors. He also contends that considering his prior conviction in weighing the §
                                          9
             Case: 17-12365     Date Filed: 10/30/2019    Page: 10 of 11


3553(a) factors was duplicative because that conviction was already accounted for

in his offense level and criminal history category.

      The district court did not abuse its discretion in varying upward from the

advisory sentencing guidelines range and imposing a 60-month sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). Merely because the court imposed a

sentence above the guideline range does not mean the sentence is substantively

unreasonable. See id. at 47 & n.3. We have said that if the sentence imposed is

below the statutory maximum, like Mr. Hall’s sentence here, that is a factor

indicating that the sentence is reasonable. See United States v. Gonzalez, 550 F.3d
1319, 1324 (11th Cir. 2008) (per curiam).          And “[w]e will not remand for

resentencing unless we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir.

2016).

      The weight given to any specific § 3553(a) factor is generally committed to

the sound discretion of the district court. See United States v. Clay, 483 F.3d 739,

743 (11th Cir. 2007). Here, the district court articulated why it varied from the

guidelines and imposed a 60-month sentence. See D.E. 27 at 12. Its explanation

“set forth enough to satisfy [us] that it considered the parties’ arguments and had a


                                          10
             Case: 17-12365     Date Filed: 10/30/2019   Page: 11 of 11


reasoned basis for exercising its own legal decision making authority.” See Rita v.

United States, 551 U.S. 338, 356 (2007). Moreover, the court did not engage in

“[i]mpermissible double counting” when it weighed Mr. Hall’s prior robbery

conviction and illegal use of firearms. The court viewed Mr. Hall’s prior conduct

under other § 3553(a) factors, specifically the need to afford adequate deterrence and

protect the public from further crimes, and that was permissible. See United States

v. Cubero, 754 F.3d 888, 894 (11th Cir. 2014).

                                          V

      For the foregoing reasons, the defendants’ sentences are affirmed.

      AFFIRMED.




                                         11